Citation Nr: 1008904	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  06-00 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1969, during the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA), St. Petersburg, Florida, Regional 
Office (RO), which denied a request to reopen a claim for 
service connection for a seizure disorder.  The Veteran 
disagreed with such decision and subsequently perfected an 
appeal.   

In December 2007, the Veteran testified before the 
undersigned via video conference.  A copy of the hearing 
transcript is of record and has been reviewed.      

In May 2008, the Board reopened the claim for service 
connection for a seizure disorder and remanded this claim to 
the RO for additional development, including a VA examination 
to determine the etiology of the Veteran's seizure disorder 
disability.  That development was completed and the case was 
returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with a complex partial 
seizure disorder.

2.  The Veteran reports that he has experienced seizure 
episodes chronically since 1970, and reports that he suffered 
an in-service head injury.

3.  The medical evidence regarding a relationship between the 
Veteran's complex seizure disorder disability and his in-
service head injury is in equipoise.




CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, a 
seizure disorder was incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for a 
seizure disorder.  As such, no discussion of VA's duty to 
notify or assist is necessary.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  If a 
condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  

Furthermore, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Facts and analysis

The Veteran is currently diagnosed with a complex partial 
seizure disorder.  See July 2008 VA Neurological Disorders 
Examination Report.  As there is evidence of a current 
chronic disability, the first element of the Veteran's 
service connection claim is satisfied.

The Veteran reports that he has experienced brief seizure 
episodes several times a day beginning in 1970, less than one 
year following his service separation.  Clinical evidence 
dated in 1990 and thereafter reflects that the Veteran 
reported having onset of seizures in 1970.  

Review of the Veteran's service treatment records (STRs) are 
negative for complaints, treatment, and/or diagnoses of a 
head injury or a seizure disorder in-service.  Although the 
Veteran's STRs are negative for a documented head injury in-
service, the Board finds the Veteran's statements regarding 
an in-service head injury while serving as an aviation 
crewmember consistent and credible with such service.  The 
Veteran's DD-214 indicates that he served as a "Julie" 
operator (flight sonar operator) with the Patrol Squadron 
Forty-Four.  The Veteran reports that he considered the blow 
to his head minor when it occurred and did not seek medical 
evaluation.  

Lay evidence can be provided by a person who has no 
specialized education, training, or experience, if the 
layperson knows the facts or circumstances and conveys those 
matters that can be observed and described by a lay person.  
38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. at 469.  
The Veteran's service personnel records do not indicate that 
he sought medical treatment for a blow to the head during 
service.  However, the Veteran has testified that he 
considered the blow that he received to his head minor 
because there was no loss of consciousness.  The Veteran's 
statements appear consistent with his circumstances of 
service.  

The Veteran has provided lay statements by various 
individuals who report that the Veteran has complained of 
seizures for many years.  Several individuals report that 
they witnessed an episode in which the Veteran had seizures 
as early as 1969 or 1970.  The Veteran's sister is among 
others who report having witnessed a seizure soon after the 
Veteran returned home following service or in 1969 or 1970.  
See June 2004 typewritten statement from Veteran's Sister 
(noting Veteran suffered a seizure in July 1969); June 2004 
typewritten statement from Veteran's Mother (noting Veteran 
suffered a seizure in July 1969); June 2004 typewritten 
statement from S.E.H. (noting Veteran suffered a seizure in 
August 1969); June 2004 typewritten statement from K.A.H. 
(noting Veteran suffered a seizure in July 1969); June 2004 
typewritten statement from P.E. (noting Veteran suffered a 
seizure in the spring of 1970 while at work); June 2004 
typewritten statement from P.R. (noting Veteran suffered a 
seizure in late spring or early summer of 1970).  

The Veteran and those witnessing his pain first-hand are 
competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to the 
Veteran and his witnesses observed through their senses.  
Layno v. Brown, 6 Vet. App. 465 (1994).

The Veteran attributes his current seizure disorder 
disability to a head injury he incurred during flight 
turbulence while serving as a "Julie" (signaling technique 
using sonar buoys to detect submarines) operator and aviation 
crewmember.  See July 1992 Decision Review Officer (DRO) 
Hearing Transcript; December 2007 Board Hearing Transcript; 
January 2008 Letter from the Veteran's Representative 
Regarding a Request for a Medical Opinion.  

The first post-service treatment for seizures is a November 
1990 private treatment report from Dr. T.K. which indicates 
treatment for seizure disorders of an unknown etiology, and a 
history of such disability, noted as epilepsy, since 1970.  
In a March 1992 Treatment Report from the Gainesville VAMC, 
the Veteran reported a 20 year history of "spells" 
characterized by a "stuffy feeling in the head" with "red 
flushing of the head and neck" and "bilateral upper air 
extremity jerks."  The Veteran was assessed with non-
epileptic seizures.         

In an October 2004 Neurology Consult Report from the Bay 
Pines VAMC, the Veteran reported a history of "loss of 
consciousness spells" in the early 1970s.  
  
The Veteran sought private treatment from Dr. E.A.P. at 
Suncoast Medical Clinic, Department of Neurology, for complex 
partial seizures dating back to 1969.  See November 2003 to 
April 2004 Private Treatment Records from Dr. E.A.P.  During 
a November 2003 examination, the Veteran reported that he 
suffered a head injury in the military when he hit his head 
in a plane and "saw stars."  The examiner noted no family 
history of epilepsy or complicated febrile convulsions.  The 
examiner assessed probable nocturnal partial-onset seizure of 
frontal lobe or parietal lobe origin.  See November 2003 
Private Treatment Records from Dr. E.A.P.  

The record contains both positive and negative medical nexus 
opinions.  The Board finds that the positive nexus opinion 
coupled with credible statements of in-service head injury 
and supportive lay statements are probative, and thus, the 
evidence supports the Veteran's service connection claim.  In 
this regard, the claims file contains an February 2008 
Private Medical Opinion Letter from Dr. E.A.P. at Suncoast 
Medical Clinic, Department of Neurology, which states that 
the Veteran received "treatment of complex partial 
seizures," and the Veteran's "seizures are at least as 
likely as not related to head trauma in service."  The 
February 2008 neurologist relied on competent and credible 
medical history as provided by the Veteran to opine that his 
seizure disability was related to his service.  

During an August 2008 VA neurological disorders examination, 
the examiner opined that "current seizure disorder is not 
caused by or a result of service" because "there is no 
documentation of head injury or seizures" in the service 
treatment records, and "he was not seen for seizures until 
several years after separation."  See August 2008 VA 
Examination Report.  The Board finds the August 2008 VA 
medical opinion less probative because the examiner relies 
solely on the lack of documentation in-service of any head 
injury and treatment until may years after service as a 
catalyst for his current disability without looking at the 
evidence as a whole.  The Board notes in particular that the 
earliest clinical evidence of record, dated in 1990, reflects 
that the Veteran reported that he began having seizures in 
1970.  This statement to the Veteran's provider was document 
prior to the Veteran first claim for benefits administered by 
VA.  

As noted above, several lay statements of record which 
support the Veteran's assertions that he began experiencing 
seizure episodes soon after his return home from service.  
The Board notes that several lay individuals who supported 
the Veteran's assertions that he had seizures within one year 
following his service discharge include several people 
outside the Veteran's family, who presumably have no 
financial gain from an award of benefits to the Veteran.  
Considering the evidence as a whole, the Veteran's assertions 
that he has manifested seizures since soon after his service 
discharge are credible.  

The examiner who conducted August 2008 VA examination and who 
rendered an unfavorable opinion did not take into account the 
Veteran's reported in-service head injury in rendering an 
opinion.  Further, although the examiner noted that the 
Veteran's seizure disorder began in the 1970s, lay statements 
indicate that the Veteran's seizure disorder had its onset as 
early as July 1969, within one year of the Veteran's 
discharge from service.  The Board finds that the claims file 
contains adequate documentation, to include credible 
statements of an in-service head injury and supportive lay 
and medical statements, to support a nexus. 

Thus, considering the above-noted evidence, the Board finds 
that service connection is in order.  There is probative, 
contemporaneous evidence of an in-service head injury with 
post-service symptomatology of seizures, and supportive lay 
and medical statements.  Resolving doubt in the Veteran's 
favor, the Board finds that the evidence as a whole supports 
service connection for a seizure disorder disability, 
diagnosed as complex partial seizure disorder.  38 U.S.C.A. § 
5107(b).  Consequently, the three requirements for the grant 
of service connection for a seizure disorder have been 
satisfied, and service connection for such disability is 
granted.       


ORDER

Service connection for a seizure disorder is granted.



____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


